 Case 1:19-cv-12155-BAF-PTM ECF No. 1 filed 07/23/19        PageID.1   Page 1 of 9




                     UNITED STATE DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MICHIGAN LABORERS’ PENSION FUND,
TRUSTEES OF; MICHIGAN LABORERS’
HEALTH CARE FUND, TRUSTEES OF;
MICHIGAN LABORERS’ VACATION
FUND, TRUSTEES OF; MICHIGAN                      Case No.
LABORERS’         TRAINING      &
APPRENTICESHIP FUND, TRUSTEES OF;                 Hon.
MICHIGAN LABORERS’ ANNUITY FUND,
TRUSTEES OF; MICHIGAN LABORERS’
AND EMPLOYERS’ COOPERATION AND
EDUCATION TRUST FUND, TRUSTEES
OF; MICHIGAN LABORERS’ DISTRICT
COUNCIL    OF     THE    LABORERS’
INTERNATIONAL UNION OF NORTH
AMERICA, AFL-CIO,
                  Plaintiffs,

v.

GLOBAL CONTAINMENT SOLUTIONS,
LLC, a limited liability corporation,
                  Defendant.


                                COMPLAINT
     Plaintiffs state for their Complaint against Defendant:

     1.    This is an action brought by trustees and fiduciaries of jointly

administered, multi-employer benefit funds under Sections 502 and 515 of the

Employee Retirement Income Security Act (ERISA), 29 U.S.C. §§1132 and 1145,

and Section 301(a) of the Labor Management Relations Act (LMRA), 29 U.S.C.

                                        1
 Case 1:19-cv-12155-BAF-PTM ECF No. 1 filed 07/23/19        PageID.2   Page 2 of 9




§185(a), to, inter alia, collect delinquent benefit contributions, interest and

assessments against Defendant, and for the Defendant to produce their financial

records for an audit.

                                JURISDICTION

      2.     Federal subject matter jurisdiction is based upon Section 301(a) of the

LMRA, 29 U.S.C. §185(a), and Sections 502 and 515 of ERISA, 29 U.S.C. §§1132

and 1145.

                                    PARTIES
      3.     The Michigan Laborers’ Health Care Fund, Michigan Laborers’

Pension Fund, Michigan Laborers’ Vacation Fund, Michigan Laborers’ Training &

Apprenticeship Fund, Michigan Laborers’ Annuity Fund, and Michigan Laborers’

and Employers’ Cooperation and Education Trust Fund (collectively “Funds”) are

jointly administered, multi-employer benefit funds.

      4.     Plaintiff Michigan Laborers’ District Council of the Laborers’

International Union of North America, AFL-CIO (“MLDC”) is a labor organization

that enters into collective bargaining agreements (“CBAs”) with employers,

including CBAs that require employers to remit benefit contributions to the Funds.

      5.     Defendant Global Containment Solutions, LLC (GCS) does business in

the construction industry and its principal place of business is located at 405 East

Forest Street, Suite 110, Oconomowoc, WI 53066. During the relevant time period,


                                         2
 Case 1:19-cv-12155-BAF-PTM ECF No. 1 filed 07/23/19        PageID.3   Page 3 of 9




Defendant was located at 100 East Washington Street, Peoria, IL 61611 and

conducted business at a construction site located at 2742 North Weadock Highway,

Essexville, in Bay County, Michigan. Defendant is an employer as defined by

Section 301(a) of the LMRA, 29 U.S.C. §185(a), and Section 3(g) of ERISA, 29

U.S.C. §1002(5).

        ERISA FRINGE BENEFIT CONTRIBUTIONS AND OTHER
                         OBLIGATIONS
      6.     Defendant is bound by a CBA with MLDC and Laborers’ Local 1098

(Local 1098) for the period May 2018 to present, which requires contributions to the

Funds. (Exhibit 1, Collective Bargaining Agreement; Exhibit 2, Trust Agreements

and Amendments).

      7.     Under the terms of the CBA and related Trust Agreements and

Amendments, Defendant is required to remit to the Funds contributions for all hours

of covered work performed by their employees. Consistent with the CBA and related

Trust Agreements, monthly reports must be filed and monthly fringe benefit

contributions must be remitted no later than the fifteenth day of each month for the

previous month’s covered work.

      8.     The CBA and related Trust Agreements and Amendments also require

Defendant to pay interest and assessments on contributions which are unpaid or

remitted after their due date.



                                         3
 Case 1:19-cv-12155-BAF-PTM ECF No. 1 filed 07/23/19         PageID.4    Page 4 of 9




         9.    Defendant must also promptly furnish to the Plaintiffs all records

concerning the classifications of its employees, including employee names and

social security numbers, amount of wages paid and hours worked, location of work

and any other payroll records and information which may be required in connection

with the administration of the Funds to ensure that the appropriate contributions have

been collected and recorded. (Exhibit 3, Collection Policy). Plaintiffs may examine

the payroll records and books of Defendant whenever such examination is necessary

to properly administer of the Funds. (Id.)

                       BREACH OF ERISA AND THE CBA

         10.   From May 2018 to present, Defendant employed persons who

performed work covered by the CBA.

         11.   As a result of work performed by these bargaining unit employees,

Defendant became indebted for the payment of contributions pursuant to the CBA’s

terms.

         12.   From January 2018 to present, Defendant failed to remit proper

contributions to the Funds and failed to file proper monthly reports.


         13.   Plaintiffs sought to conduct a payroll audit of work performed for the

period of January 2018 to present. (Exhibit 4, Audit Letter to GCS). But, such

records were not provided. Defendant’s total indebtedness to Plaintiffs for benefit

contributions and other amounts (including interest and audit assessments) is

                                           4
 Case 1:19-cv-12155-BAF-PTM ECF No. 1 filed 07/23/19        PageID.5      Page 5 of 9




unknown and cannot be ascertained until the Defendant submits all necessary books

and records for inspection and audit, which they have refused to do, despite the

Funds’ demand.

COUNT I—FAILURE TO SUBMIT RECORDS AND TO MAKE BENEFIT
        CONTRIBUTIONS AS A VIOLATION OF ERISA

      14.    Plaintiffs incorporate the allegations of the preceding paragraphs by

reference.

      15.    Section 515 of ERISA provides:

             Every employer who is obligated to make contributions to
             a multi-employer plan under the terms of the plan or under
             the terms of a collectively bargained agreement shall, to
             the extent not inconsistent with law, make such
             contributions in accordance with the terms and conditions
             of such plan or such agreement.

      16.    Section 502 of ERISA provides a federal forum for enforcement of the

various duties imposed by ERISA. A suit may be brought to enjoin any act which

violates ERISA and to obtain other appropriate legal and equitable relief to redress

violations of ERISA and enforce the terms of the plan.

      17.    Defendant’s failure to make contractually obligated monthly reports

and fringe benefit contributions to the Funds violates ERISA.

      18.    Plaintiffs are entitled to all remedies under ERISA, including the

payment of unpaid contributions, interest, “double interest” or liquidated damages,

attorney’s fees and costs, and injunctive relief. 29 U.S.C. §1132.


                                         5
 Case 1:19-cv-12155-BAF-PTM ECF No. 1 filed 07/23/19       PageID.6      Page 6 of 9




      WHEREFORE, Plaintiffs request a Judgment against the Defendant as

follows:

           A.    Adjudicating that the Defendant is bound to the CBA with Local

                 1098 and pursuant to the CBA and applicable law, must pay

                 benefit contributions to Plaintiffs for covered work;

           B.    Ordering Defendant to honor all of the CBA’s fringe benefit

                 obligations, including making proper and timely monthly

                 remittances and monthly reports consistent with the terms of the

                 CBA and related Trust Agreements and Amendments;

           C.    Ordering Defendant to produce all records needed for a complete

                 audit for the period January 2018 to present, so Plaintiffs can

                 determine the total delinquency owed by the Defendant;

           D.    Awarding Plaintiffs amounts owed for work performed by

                 Defendant from January 2018 to present, together with attorney’s

                 fees and costs;

           E.    Awarding Plaintiffs all amounts shown to be due by such audit,

                 including    benefit   contributions,   interest,   late    payment

                 assessments, audit assessments and audit costs, together with

                 additional   attorney’s    fees   and   costs,   pursuant    to   29

                 U.S.C.§1132(g)(2) and Plaintiffs’ plan documents; and

                                        6
 Case 1:19-cv-12155-BAF-PTM ECF No. 1 filed 07/23/19         PageID.7    Page 7 of 9




             F.    Granting Plaintiffs all legal and equitable relief (including

                   injunctive and equitable relief) to which they are entitled.

COUNT II—FAILURE TO SUBMIT TO AN AUDIT AND MAKE BENEFIT
 CONTRIBUTIONS AND REPORTS IN VIOLATION OF THE CBA AND
                  TRUST AGREEMENTS

      19.    Plaintiffs incorporate the allegations of the preceding paragraphs by

reference.

      20.    Section 301(a) of the LMRA, 29 U.S.C. §185(a), provides a federal

forum to enforce labor contracts, including the contractual promise to pay

contributions. Plaintiff Trustees and the Funds are third-party beneficiaries of the

CBA and/or other written agreements.

      21.    Defendant breached the CBA, Trust Agreements and Amendments

incorporated into the CBA by failing to submit to an audit, file proper monthly

reports and pay contributions and other amounts to the Funds.

      22.    Under the CBA and Trust Agreements and Amendments and other

written agreements, Plaintiffs are entitled to the records needed for an audit and to

unpaid contributions, interest, audit assessments, late payment assessments and

attorney’s fees and costs owed under the CBA.

      WHEREFORE, Plaintiffs request a Judgment against Defendant for:




                                         7
Case 1:19-cv-12155-BAF-PTM ECF No. 1 filed 07/23/19       PageID.8      Page 8 of 9




          A.    Adjudicating that the Defendant is bound to the CBA with Local

                1098 and pursuant to the CBA and applicable law, must pay

                benefit contributions to Plaintiffs for covered work;

          B.    Ordering Defendant to honor all of the CBA’s fringe benefit

                obligations, including making proper and timely monthly

                remittances and monthly reports consistent with the terms of the

                CBA and related Trust Agreements and Amendments;

          C.    Ordering Defendant to produce all records needed for a complete

                audit for the period January 2018 to present, so Plaintiffs can

                determine the total delinquency owed by the Defendant;

          D.    Awarding Plaintiffs amounts owed for work performed by

                Defendant from January 2018 to present, together with attorney’s

                fees and costs;

          E.    Awarding Plaintiffs all amounts shown to be due by such audit,

                including    benefit   contributions,   interest,   late    payment

                assessments, audit assessments and audit costs, together with

                additional   attorney’s    fees   and   costs,   pursuant    to   29

                U.S.C.§1132(g)(2) and Plaintiffs’ plan documents; and

          F.    Granting Plaintiffs all legal and equitable relief (including

                injunctive and equitable relief) to which they are entitled.


                                       8
 Case 1:19-cv-12155-BAF-PTM ECF No. 1 filed 07/23/19   PageID.9   Page 9 of 9




                                  /s/ Lauren E. Crummel
                                  Christopher P. Legghio (P27378)
                                  Lauren E. Crummel (P73333)
                                  Megan B. Boelstler (P79125)
                                  Legghio & Israel, P.C.
                                  306 South Washington Avenue, Suite 600
                                  Royal Oak, MI 48067-3837
                                  248.398.5900
                                  cpl@legghioisrael.com
                                  crummel@legghioisrael.com
                                  mbb@legghioisrael.com

                                  Attorneys for Plaintiffs
July 23, 2019




                                     9
